NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted May 11, 2015* 
                                  Decided May 11, 2015 
                                              
                                          Before 
 
                         JOEL M. FLAUM, Circuit Judge 
                          
                         MICHAEL S. KANNE, Circuit Judge 
                          
                         ANN CLAIRE WILLIAMS, Circuit Judge
 
No. 14‐3673 
 
YASMEEN STURDIVANT,                               Appeal from the United States District 
       Plaintiff‐Appellant,                       Court for the Northern District of Illinois, 
                                                  Eastern Division. 
       v.                                          
                                                  No. 14 C 8402 
SELECT PORTFOLIO SERVICING,                        
INC., and U.S. BANK, NATIONAL                     John J. Tharp, Jr., 
ASSOCIATION,                                      Judge. 
       Defendants‐Appellees. 
 
                                        O R D E R 

       Yasmeen Sturdivant filed this action against Select Portfolio Servicing and 
U.S. Bank after the mortgage on her house in Crete, Illinois, was foreclosed. She alleged 
that the “foreclosing entity” (which she never identified) did not hold the note or 
mortgage at the time of the foreclosure. Sturdivant sought to quiet title to the property 
under state law and claimed that the defendants had violated the Constitution of the 
                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2)(C). 
No. 14‐3673                                                                           Page 2 
 
United States. The district court recognized the federal claim to be insubstantial and, 
unable to discern another basis for subject‐matter jurisdiction, dismissed Sturdivant’s 
complaint without prejudice. Sturdivant then amended her complaint to add a single 
sentence asserting that the two financial institutions were state actors. This time, the 
court dismissed the amended complaint without prejudice and also dismissed the case, 
explaining that Sturdivant had not set out a basis for either diversity or federal‐question 
jurisdiction. Her allegation that these defendants are state actors, the court reasoned, is 
too implausible even to invoke the court’s jurisdiction. 

       On appeal Sturdivant argues that she said enough to allege state action. Neither 
her amended complaint nor her brief offers any explanation whatsoever of how the 
defendants, both private parties, engaged in state action, and, though her brief identifies 
several means by which a private party might do so, none of these theories is remotely 
relevant to her lawsuit. See generally Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 
822–24 (7th Cir. 2009). Sturdivant’s § 1983 claim is thus “wholly insubstantial and 
frivolous” and therefore does not invoke the court’s federal‐question jurisdiction. 
See McCoy v. Iberdrola Renewables, Inc., 760 F.3d 674, 681 (7th Cir. 2014) (internal quotation 
marks and citations omitted); cf. Avila v. Pappas, 591 F.3d 552, 555 (7th Cir. 2010) 
(concluding that a “veneer of constitutional phraseology on top of a state tort claim 
cannot justify its adjudication in federal court”). 

       She also argues that the district court applied various abstention doctrines and 
the Rooker‐Feldman doctrine. See D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); 
Rooker v. Fid. Trust Co., 263 U.S. 413 (1923). But Sturdivant is mistaken; the district court 
did not apply any abstention doctrine or the Rooker‐Feldman doctrine in dismissing her 
case. 

       We have considered Sturdivant’s other contentions, and none has merit. 

                                                                                 AFFIRMED.